DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s filing dated 01/26/2021. Claims 1, 12, and 20 have been amended. Claims 1-20 are currently pending.

Response to Arguments/Remarks
3.	Applicant’s amendments and remarks filed on 01/26/2021, with respect to the previous rejections of claim 1 under 35 U.S.C. 103 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1 and in view of Koo et al., US 20180283889 A1.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 8, 9, 12- 14, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1, and in view of Koo et al., US 20180283889 A1, hereinafter referred to as Hansen, Duleba, Lopatenko, and Koo, respectively.
Regarding claim 1, Hansen discloses:

	receiving a user request from a vehicle user including a point of interest type and user constraints (The presence and degree of priority of sponsored point of interest notifications can be tailored by a registration/configuration session wherein a particular identified user indicates a set of particular interests, preferences, etc. The information provided during the registration session is thereafter supplemented by an instantaneous point of interest type designation by an occupant, i.e. vehicle user – See at least ¶30. Point of interest rater module 260 receives a request to generate a set of rated POIs based upon a provided unique trip identifier corresponding to the value stored in the trip ID 400 of a configured trip structure – See at least ¶105. During 455 the POI rater module 260 issues queries to the POI database and query engine 109 according to a search criterion. The search criterion enables identifying responsive POIs and comprises one or more of a group of potential POI filter types including, POI type, vehicle/occupant needs – See at least ¶106 and FIG. 4);
	identifying a plurality of points of interest (POI) that corresponds to the point of interest type (The point of interest providers list service 230 aggregates and organizes a variety of information relating to potential points of interest including, for example, descriptions of identified points of interest. The points of interest descriptions include generic points of interest information across all types of points of interest – See at least ¶75. The set of sources from which the POI rater module 260 acquires the initial set of proposed POIs is extensible, and thus in exemplary implementations the POI rater module 260 receives potential proposed POIs from sources other than the POI database and query engine 109. The potential proposed POIs from the database and query engine 109 are augmented by a listing of POI types/instances expressly specified by one or more identified occupants in accordance with contents of occupant data structure records – See at least ¶108);
	determining a wait time for each point of interest of the plurality of points of interest (Waypoint server 145 includes a navigation service that is configured to request/receive navigation information from a navigation data source. By way of example, the navigation service 220 requests/receives: miscellaneous time computations such as estimated wait times for service stations, restaurants, etc – See at least ¶73);
	identifying, using processing circuitry, a POI from the plurality points of interest that satisfies the user constraints based on the determined wait times at each point of interest of the plurality of points of interest (The waypoint server 145 also includes a POI providers list service 230 that is configured to acquire/receive POI properties information, via the external network interface module 200. The POI providers list service 230 aggregates and organizes a variety of information relating to potential POIs. Such basic information is potentially augmented by a variety of supplemental information that may significantly influence whether a particular POI proposal is accepted by an occupant to whom the proposal is presented. Such supplemental information includes: estimated wait time, if the POI is a restaurant, cafe, etc – See at least ¶75);
	receiving, using the processing circuitry, a user input from the vehicle user (The telematics unit 114 is further configured to include a vehicle occupant determination module 119. The vehicle occupant determination module 119 incorporates functionality for receiving a signal indicative of a current vehicle occupant. Such signal can be provided via manual user input via the graphical/touchscreen interface of the graphical display device 117 – See at least ¶45); and 
	updating, using the processing circuitry, navigation directions of a vehicle based on the identified point of interest when the user input includes an acknowledgment of the of the identified point of interest (Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors, the system schedules/calculates an updated route – See at least ¶33).
Hansen fails to explicitly disclose the user constraints include individuals visiting the POI in addition to the vehicle user and identifying the plurality of POI is based on a frequency of visiting the POI.
Controlling a response of a computer to a query associated with a physical location using a quality visit measure that is based at least in part on the frequency of repeat visits by one or more individuals to that physical location, i.e. point of interest – See at least ¶2 and 10).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen and include the feature of user constraints include individuals visiting a POI in addition to a vehicle user and identifying a plurality of POI is based on a frequency of visiting the POI, as taught by Duleba, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen and Dubela fails to explicitly disclose identification of items for sale at the POI received from the POI.
However, Lopatenko teaches an identification of items for sale at the POI received from the POI (In response to selecting one or more of the identified POIs, detailed information about the POI may include, among other things, discount offers, i.e. items for sale, as provided by the operator of the POI or by third parties, i.e. received from the POI – See at least column 68 lines 22-31).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches identifying items for sale at the POI received from the POI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen and Dubela and include the feature of identification of items for sale at the POI received from the POI, as taught by Lopatenko, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint.
However, Koo teaches wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint (According to this embodiment, the objective is a geolocation, such as a point of interest (e.g., an office location, a restaurant, a school, a household, a museum, or another location to be visited). The purpose includes a set of user constraints for achieving the objective – See at least ¶26. The user's intentions may also optionally include certain user constraints, such as, for example, preferred visit time(s), a time constraint for arriving at the final destination, respective priorities of the interim destinations, and a preference of a minimal travel time/distance – See at least ¶31).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches identifying items for sale at the POI received from the POI. Koo teaches an autonomous driving system of a vehicle causing the autonomous driving system to update a destination to correspond to the point of interest.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint, as taught by Koo, to ensure the system is informing the vehicle occupants of desirable or needed points of interest.

Regarding claim 2, the combination of Hansen, Duleba and Lopatenko fails to explicitly disclose outputting a control signal to an autonomous driving system of the vehicle causing the autonomous driving system to update a destination to correspond to the point of interest.
A system intelligently creates and modifies route plans to satisfy user intentions for visiting destinations. A route plan based on the user's intentions and performs intelligent re-routing for a trip as user constraints corresponding to the user's intentions are triggered. Techniques perform dynamic re-routing due to constraints – See at least ¶25. The navigation system may be integrated into an autonomous driving vehicle having an interactive user interface and an output device usable to display such notifications. The autonomous driving vehicle may display the notifications on a touch screen display and optionally provide audio notifications via an audio output device – See at least ¶27).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Koo teaches an autonomous driving system of a vehicle causing the autonomous driving system to update a destination to correspond to the point of interest.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of outputting a control signal to an autonomous driving system of the vehicle causing the autonomous driving system to update a 

Regarding claim 3, Hansen discloses:
	updating a count when the vehicle user rejects the point of interest (The proposed point of interest module, when monitoring responses to previously submitted proposed point of interest, additionally records, i.e. updates, both active rejections and passive rejections of proposed points of interest by vehicle occupants – See at least ¶136); and
identifying a subsequent POI based on the count (Active rejections are treated by the proposed point of interest module as demonstrating an interest in the category and requesting an alternative proposed point of interest to the rejected proposed POI – See at least ¶136).

Regarding claim 8, Hansen discloses identifying the POI includes retrieving preferences and historical data associated with the vehicle user (Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors – See at least ¶33).

Regarding claim 9, Hansen discloses the POI is a restaurant (The telematics unit 114 can furthermore determine when a particular occupant enters/leaves a vehicle to establish occupant-specific trip histories. In this way, user-specific histories, and associated preferences, can be established by recording particular POIs selected as waypoints when a particular identified individual takes a trip along a particular route, and other acquired information relating to the waypoints such as a rating of food quality/service at a particular restaurant – See at least ¶68).

Regarding claim 12, Hansen discloses a system for selecting a point of interest, 
the system comprising:
processing circuitry configured to:
receive a user request from a vehicle user including a point of interest type and user constraints (The presence and degree of priority of sponsored point of interest notifications can be tailored by a registration/configuration session wherein a particular identified user indicates a set of particular interests, preferences, etc. The information provided during the registration session is thereafter supplemented by an instantaneous point of interest type designation by an occupant, i.e. vehicle user – See at least ¶30. Point of interest rater module 260 receives a request to generate a set of rated POIs based upon a provided unique trip identifier corresponding to the value stored in the trip ID 400 of a configured trip structure – See at least ¶105. During 455 the POI rater module 260 issues queries to the POI database and query engine 109 according to a search criterion. The search criterion enables identifying responsive POIs and comprises one or more of a group of potential POI filter types including, POI type, vehicle/occupant needs – See at least ¶106 and FIG. 4);
	identifying a plurality of points of interest (POI) that corresponds to the point of interest type (The point of interest providers list service 230 aggregates and organizes a variety of information relating to potential points of interest including, for example, descriptions of identified points of interest. The points of interest descriptions include generic points of interest information across all types of points of interest – See at least ¶75. The set of sources from which the POI rater module 260 acquires the initial set of proposed POIs is extensible, and thus in exemplary implementations the POI rater module 260 receives potential proposed POIs from sources other than the POI database and query engine 109. The potential proposed POIs from the database and query engine 109 are augmented by a listing of POI types/instances expressly specified by one or more identified occupants in accordance with contents of occupant data structure records – See at least ¶108);
	determine a wait time for each point of interest of the plurality of points of interest (Waypoint server 145 includes a navigation service that is configured to request/receive navigation information from a navigation data source. By way of example, the navigation service 220 requests/receives: miscellaneous time computations such as estimated wait times for service stations, restaurants, etc – See at least ¶73);
	identify a POI from the plurality points of interest that satisfies the user constraints based on the determined wait times at each point of interest of the plurality of points of interest (The waypoint server 145 also includes a POI providers list service 230 that is configured to acquire/receive POI properties information, via the external network interface module 200. The POI providers list service 230 aggregates and organizes a variety of information relating to potential POIs. Such basic information is potentially augmented by a variety of supplemental information that may significantly influence whether a particular POI proposal is accepted by an occupant to whom the proposal is presented. Such supplemental information includes: estimated wait time, if the POI is a restaurant, cafe, etc – See at least ¶75);
	receive an user input from the vehicle user (The telematics unit 114 is further configured to include a vehicle occupant determination module 119. The vehicle occupant determination module 119 incorporates functionality for receiving a signal indicative of a current vehicle occupant. Such signal can be provided via manual user input via the graphical/touchscreen interface of the graphical display device 117 – See at least ¶45); and 
	update navigation directions of a vehicle based on the identified point of interest when the user input includes an acknowledgment of the of the identified point of interest (Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors, the system schedules/calculates an updated route – See at least ¶33).

Hansen fails to explicitly disclose the user constraints include individuals visiting the POI in addition to the vehicle user and identifying the plurality of POI is based on a frequency of visiting the POI.
	However, Duleba teaches user constraints include individuals visiting a POI in addition to a vehicle user and identifying a plurality of POI is based on a frequency of visiting the POI (Controlling a response of a computer to a query associated with a physical location using a quality visit measure that is based at least in part on the frequency of repeat visits by one or more individuals to that physical location, i.e. point of interest – See at least ¶2 and 10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen and include the feature of user constraints include individuals visiting a POI in addition to a vehicle user and identifying a plurality of POI is based on a frequency of visiting the POI by the vehicle user and the individuals, as taught by Duleba, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen and Dubela fails to explicitly disclose identification of items for sale at the POI received from the POI.
However, Lopatenko teaches an identification of items for sale at the POI received from the POI (In response to selecting one or more of the identified POIs, detailed information about the POI may include, among other things, discount offers, i.e. items for sale, as provided by the operator of the POI or by third parties, i.e. received from the POI – See at least column 68 lines 22-31).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen and Dubela and include the feature of identification of items for sale at the POI received from the POI, as taught by Lopatenko, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint.
However, Koo teaches wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint (According to this embodiment, the objective is a geolocation, such as a point of interest (e.g., an office location, a restaurant, a school, a household, a museum, or another location to be visited). The purpose includes a set of user constraints for achieving the objective – See at least ¶26. The user's intentions may also optionally include certain user constraints, such as, for example, preferred visit time(s), a time constraint for arriving at the final destination, respective priorities of the interim destinations, and a preference of a minimal travel time/distance – See at least ¶31).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint, as taught by Koo, to ensure the system is informing the vehicle occupants of desirable or needed points of interest.

Regarding claim 13, the combination of Hansen, Duleba and Lopatenko fails to explicitly disclose outputting a control signal to an autonomous driving system of the vehicle causing the autonomous driving system to update a destination to correspond to the identified point of interest.
	However, Koo teaches outputting a control signal to an autonomous driving system of the vehicle causing the autonomous driving system to update a destination to correspond to the point of interest (A system intelligently creates and modifies route plans to satisfy user intentions for visiting destinations. A route plan based on the user's intentions and performs intelligent re-routing for a trip as user constraints corresponding to the user's intentions are triggered. Techniques perform dynamic re-routing due to constraints – See at least ¶25. The navigation system may be integrated into an autonomous driving vehicle having an interactive user interface and an output device usable to display such notifications. The autonomous driving vehicle may display the notifications on a touch screen display and optionally provide audio notifications via an audio output device – See at least ¶27).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Koo teaches an autonomous driving system of a vehicle causing the autonomous driving system to update a destination to correspond to the point of interest.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of outputting a control signal to an autonomous driving system of the vehicle causing the autonomous driving system to update a destination to correspond to the point of interest, as taught by Koo, to ensure the system is informing the vehicle occupants of desirable or needed points of interest.

Regarding claim 14, Hansen discloses:
	update a count when the vehicle user rejects the identified point of interest (The proposed point of interest module, when monitoring responses to previously submitted proposed point of interest, additionally records, i.e. updates, both active rejections and passive rejections of proposed points of interest by vehicle occupants – See at least ¶136); and
identify a subsequent POI based on the count (Active rejections are treated by the proposed point of interest module as demonstrating an interest in the category and requesting an alternative proposed point of interest to the rejected proposed POI – See at least ¶136).

Regarding claim 19, Hansen discloses identifying the POI includes retrieving preferences and historical data associated with the vehicle user (Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors – See at least ¶33).

Regarding claim 20, Hansen discloses a non-transitory computer readable medium storing computer-readable instructions therein which when executed by a computer cause the computer to perform a method for selecting a point of interest, the method comprising:
	receiving a user request from a vehicle user including a point of interest type and user constraints (The presence and degree of priority of sponsored point of interest notifications can be tailored by a registration/configuration session wherein a particular identified user indicates a set of particular interests, preferences, etc. The information provided during the registration session is thereafter supplemented by an instantaneous point of interest type designation by an occupant, i.e. vehicle user – See at least ¶30. Point of interest rater module 260 receives a request to generate a set of rated POIs based upon a provided unique trip identifier corresponding to the value stored in the trip ID 400 of a configured trip structure – See at least ¶105. During 455 the POI rater module 260 issues queries to the POI database and query engine 109 according to a search criterion. The search criterion enables identifying responsive POIs and comprises one or more of a group of potential POI filter types including, POI type, vehicle/occupant needs – See at least ¶106 and FIG. 4);	
identifying a plurality of points of interest (POI) that corresponds to the point of interest type (The point of interest providers list service 230 aggregates and organizes a variety of information relating to potential points of interest including, for example, descriptions of identified points of interest. The points of interest descriptions include generic points of interest information across all types of points of interest – See at least ¶75. The set of sources from which the POI rater module 260 acquires the initial set of proposed POIs is extensible, and thus in exemplary implementations the POI rater module 260 receives potential proposed POIs from sources other than the POI database and query engine 109. The potential proposed POIs from the database and query engine 109 are augmented by a listing of POI types/instances expressly specified by one or more identified occupants in accordance with contents of occupant data structure records – See at least ¶108);
determining a wait time for each point of interest of the plurality of points of interest (Waypoint server 145 includes a navigation service that is configured to request/receive navigation information from a navigation data source. By way of example, the navigation service 220 requests/receives: miscellaneous time computations such as estimated wait times for service stations, restaurants, etc – See at least ¶73);
identifying a POI from the plurality of points of interest that satisfies the user constraints based on the determined wait times at each point of interest of the plurality of points of interest (The waypoint server 145 also includes a POI providers list service 230 that is configured to acquire/receive POI properties information, via the external network interface module 200. The POI providers list service 230 aggregates and organizes a variety of information relating to potential POIs. Such basic information is potentially augmented by a variety of supplemental information that may significantly influence whether a particular POI proposal is accepted by an occupant to whom the proposal is presented. Such supplemental information includes: estimated wait time, if the POI is a restaurant, cafe, etc – See at least ¶75);
	receiving a user input from the vehicle user (The telematics unit 114 is further configured to include a vehicle occupant determination module 119. The vehicle occupant determination module 119 incorporates functionality for receiving a signal indicative of a current vehicle occupant. Such signal can be provided via manual user input via the graphical/touchscreen interface of the graphical display device 117 – See at least ¶45); and 
updating navigation directions of a vehicle based on the identified point of interest when the user input includes an acknowledgment of the identified POI (Upon sensing a selection of a presented individual proposed POI, by a user or by automated selection by POI selection logic in accordance with configured user preferences/historical behaviors, the system schedules/calculates an updated route – See at least ¶33).

Hansen fails to explicitly disclose the user constraints include individuals visiting the POI in addition to the vehicle user and identifying the plurality of POI is based on a frequency of visiting the POI.
	However, Duleba teaches user constraints include individuals visiting a POI in addition to a vehicle user and identifying a plurality of POI is based on a frequency of visiting the POI (Controlling a response of a computer to a query associated with a physical location using a quality visit measure that is based at least in part on the frequency of repeat visits by one or more individuals to that physical location, i.e. point of interest – See at least ¶2 and 10).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hansen and include the feature of user constraints include individuals visiting a POI in addition to a vehicle user and identifying a plurality of POI is based on a frequency of visiting the POI by the vehicle user and the individuals, as taught by Duleba, to ensure the system is informing the driver of desirable or needed points of interest.

identification of items for sale at the POI received from the POI.
However, Lopatenko teaches an identification of items for sale at the POI received from the POI (In response to selecting one or more of the identified POIs, detailed information about the POI may include, among other things, discount offers, i.e. items for sale, as provided by the operator of the POI or by third parties, i.e. received from the POI – See at least column 68 lines 22-31).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches identifying items for sale at the POI received from the POI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen and Dubela and include the feature of identification of items for sale at the POI received from the POI, as taught by Lopatenko, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint.
According to this embodiment, the objective is a geolocation, such as a point of interest (e.g., an office location, a restaurant, a school, a household, a museum, or another location to be visited). The purpose includes a set of user constraints for achieving the objective – See at least ¶26. The user's intentions may also optionally include certain user constraints, such as, for example, preferred visit time(s), a time constraint for arriving at the final destination, respective priorities of the interim destinations, and a preference of a minimal travel time/distance – See at least ¶31).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches identifying items for sale at the POI received from the POI. Koo teaches an autonomous driving system of a vehicle causing the autonomous driving system to update a destination to correspond to the point of interest.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of wherein the user constraints include a time constraint and the plurality of POI are identified, at least in part, based on the time constraint, as taught by Koo, to ensure the system is informing the vehicle occupants of desirable or needed points of interest.
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1, as applied to claims 1 and 12 above, and further in view of Suzuki et al., US 20150168165 A1, hereinafter referred to as Hansen, Duleba, Lopatenko and Suzuki, respectively.
Regarding claim 4, Hansen discloses monitoring a wait time at a first POI (The system utilizes up-to-date information to continuously monitor trip status, indicated user selections, user needs, etc. to continuously determine and present a highly restricted/exclusive set of rated proposed POIs based upon current trip configuration information associated with the particular vehicle and current occupants – See at least ¶39 and FIG 4).
The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose determining a predicted wait time based on the monitoring and identifying a second POI when the predicted wait time of the POI exceeds a predefined value.
However, Suzuki teaches:
determining a predicted wait time based on the monitoring (A case is assumed where t1 represents an estimated time, i.e. predicted time, necessary for traveling from the present position to Restaurant B, t2 represents an estimated time necessary for finishing the YY ramen noodles in Restaurant B, and t3 represents an estimated time necessary for traveling from Restaurant B to A city – See at least ¶49); and 
identifying a second POI when the predicted wait time of the POI exceeds a predefined value (When it is determined that the objective is difficult to achieve, the destination setting section extracts anew one or a plurality of substitute places that meet the objective of the driver, based on the data stored in the map/information storage section 30 and/or data obtained from the data center through the communication section, and indicates again the extracted substitute places to the driver – See at least ¶50. The system identifies a second point of interest when the waiting time exceeds a predetermined time – See at least ¶49 and 59).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Suzuki teaches updating navigation directions of a vehicle based on the identified point of interest, as well as identifying a second point of interest when the wait time exceeds a predefined value. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of identifying a second POI when the predicted wait time of the POI exceeds a predefined value, as taught by Suzuki, to ensure the system is informing the driver of desirable or needed points of interest.

Regarding claim 15, Hansen discloses monitor a wait time at a first POI (The system utilizes up-to-date information to continuously monitor trip status, indicated user selections, user needs, etc. to continuously determine and present a highly restricted/exclusive set of rated proposed POIs based upon current trip configuration information associated with the particular vehicle and current occupants – See at least ¶39 and FIG 4).

The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose determining a predicted wait time based on the monitoring and identifying a second POI when the predicted wait time of the POI exceeds a predefined value.
However, Suzuki teaches:
determine a predicted wait time based on the monitoring (A case is assumed where t1 represents an estimated time, i.e. predicted time, necessary for traveling from the present position to Restaurant B, t2 represents an estimated time necessary for finishing the YY ramen noodles in Restaurant B, and t3 represents an estimated time necessary for traveling from Restaurant B to A city – See at least ¶49); and 
identify a second POI when the predicted wait time of the POI exceeds a predefined value (When it is determined that the objective is difficult to achieve, the destination setting section extracts anew one or a plurality of substitute places that meet the objective of the driver, based on the data stored in the map/information storage section 30 and/or data obtained from the data center through the communication section, and indicates again the extracted substitute places to the driver – See at least ¶50. The system identifies a second point of interest when the waiting time exceeds a predetermined time – See at least ¶49 and 59).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of identifying a second POI when the predicted wait time of the POI exceeds a predefined value, as taught by Suzuki, to ensure the system is informing the driver of desirable or needed points of interest.

8.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1, in view of Suzuki et al., US 20150168165 A1, as applied to claims 4 and 15 above, and further in view of Ricci et al., US 20140309870 A1, hereinafter referred to as Hansen, Duleba, Lopatenko, Suzuki, and Ricci, respectively.
Regarding claim 5, the combination of Hansen, Duleba, Lopatenko and Suzuki fails to explicitly disclose the predefined value is determined based on information retrieved from an electronic calendar associated with the user.
However, Ricci teaches the predefined value is determined based on information retrieved from an electronic calendar associated with the user (The vehicle control system notes, from the electronic calendar of the driver, that the destination of the vehicle is a point of interest and the location thereof, determines that the path of travel of the vehicle will not arrive at the destination timely such as due to traffic, road construction, or other delays, determines a different route that will arrive timely at the destination – See at least ¶638).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Suzuki teaches updating navigation directions of a vehicle based on the identified point of interest. Ricci teaches updating navigation directions of a vehicle based on the identified point of interest, as well as determining a predefined value set by the driver of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Suzuki and include the feature of a predefined value is determined based on information retrieved from an electronic calendar associated with the user, as taught by Ricci, to ensure the system is informing the driver of desirable or needed points of interest.

Regarding claim 16, the combination of Hansen, Duleba, Lopatenko and Suzuki fails to explicitly disclose the predefined value is determined based on information retrieved from an electronic calendar associated with the user.
However, Ricci teaches the predefined value is determined based on information retrieved from an electronic calendar associated with the user (The vehicle control system notes, from the electronic calendar of the driver, that the destination of the vehicle is a point of interest and the location thereof, determines that the path of travel of the vehicle will not arrive at the destination timely such as due to traffic, road construction, or other delays, determines a different route that will arrive timely at the destination – See at least ¶638).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Suzuki teaches updating navigation directions of a vehicle based on the identified point of interest. Ricci teaches updating navigation directions of a vehicle based on the identified point of interest, as well as determining a predefined value set by the driver of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Suzuki and include the feature of a predefined value is determined based on information retrieved from an electronic calendar associated with the user, as taught by Ricci, to ensure the system is informing the driver of desirable or needed points of interest.

9.	Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1, as applied to claims 1 and 12 above, in view of Jackson et al., US 20150025799 A1, and further in view of Vecera et al., US .
Regarding claim 6, Hansen discloses determining a current location of the vehicle (Such POI information is formulated and presented in accordance with a variety of configured criteria, automatically sensed vehicle statuses such as current location – See at least ¶36).

The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose determining a total time based on the wait time, and a travel time from a current location of the vehicle to a POI, and identifying the POI is based on the total time.
However, Jackson teaches:
determining a total time based on the wait time, and a travel time from a current location of the vehicle to a POI (The system compares the start time and end time a user spends at a point of interest and once the system compares the two sets of time it determines a total time the user spends at a particular point of interest – See at least ¶28. The latency analysis system combines latency-period, i.e. wait time, information with estimated drive time information to provide a quantitative total time for the point-of-interest – See at least ¶41); and 
identifying the POI is based on the total time (The latency analysis system may rank or order multiple points-of-interest based on the expected total time and present the ordered points-of-interest to the user – See at least ¶41).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of determining a total time based on the wait time, and a travel time from a current location of the vehicle to a POI, and identifying the POI is based on the total time, as taught by Jackson, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba, Jackson and Lopatenko fails to explicitly disclose an average time spent at the POI. 
However, Vecera teaches an average time spent at the POI (The navigation system may have access to data collected from multiple users indicating how long they spent at a particular place. The time may thus be an average amount of time spent by users at that place – See at least ¶22 and 24).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a POI. Jackson teaches determining a total time based on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Jackson and include the feature of an average time spent at the POI associated with the vehicle user, as taught by Vecera, because statistical analysis is beneficial in determining that all data is taken into account for calculating an average time spent at a point of interest.

Regarding claim 17, Hansen discloses determine a current location of the vehicle (Such POI information is formulated and presented in accordance with a variety of configured criteria, automatically sensed vehicle statuses such as current location – See at least ¶36).

The combination of Hansen, Duleba and Lopatenko fails to explicitly disclose determine a total time based on the wait time for each of the plurality of POIs, a travel time from a current location of the vehicle to each of the plurality of POIs, and identifying the POI is based on the total time for each of the plurality of POIs.
However, Jackson teaches:
determine a total time based on the wait time for each of the plurality of POIs, and a travel time from a current location of the vehicle to each of the plurality of POIs (The system compares the start time and end time a user spends at a point of interest and once the system compares the two sets of time it determines a total time the user spends at a particular point of interest POIs – See at least ¶28. The latency analysis system may make a variety of different latency period, i.e. wait times comparisons, either for a specific point-of-interest or among multiple points-of-interest – See at least ¶31.The latency analysis system combines latency-period, i.e. wait time, information with estimated drive time information to provide a quantitative total time for the point-of-interest – See at least ¶41. The latency analysis system may rank or order multiple points-of-interest based on the expected total experience time – See at least ¶41); and 
identifying the POI is based on the total time for each of the plurality of POIs (The latency analysis system may rank or order multiple points-of-interest based on the expected total time and present the ordered points-of-interest to the user – See at least ¶41).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a POI. Jackson teaches determining a total time based on the wait time, and a travel time from a current location of the vehicle to a POI, and identifying the POI is based on the total time.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of determining a total time based on the wait time, 

The combination of Hansen, Duleba, Lopatenko and Jackson fails to explicitly disclose an average time spent at each of the plurality of POIs. 
However, Vecera teaches an average time spent at each of the plurality of POIs (The navigation system may have access to data collected from multiple users indicating how long they spend at a different points of interest. The time may thus be an average amount of time spent by users at that place – See at least ¶22 and 24).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a POI. Jackson teaches determining a total time based on the wait time, and a travel time from a current location of the vehicle to a POI, and identifying the POI is based on the total time. Vecera teaches points of interest for a navigation system that specifically determines an average time spent at a point of interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Jackson and include the feature of an average time spent at the POI associated with the vehicle user, as taught by Vecera, because statistical analysis is .

10.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000A1, in view of Lopatenko et al., US 9057617 B1, as applied to claims 1 and 12 above, in view of Suzuki et al., US 20150168165 A1, and further in view of Ricci et al., US 20140309870 A1, hereinafter referred to as Hansen, Duleba, Lopatenko, Suzuki, and Ricci, respectively.
Regarding claim 7, the combination of Hansen, Duleba and Lopatenko fails to explicitly disclose retrieving a daily schedule from an electronic calendar associated with the vehicle user and identifying the POI is based on the daily schedule.
However, Suzuki teaches:
retrieving a daily schedule associated with the vehicle user (System includes various conditions based on information about the driver such as the driver’s day schedule which are conditions set by the driver through an input section and are executed by the control section. The control section is an electronic control unit (ECU) that is a central part of the navigation system – See at least ¶32 and 33); and 
identifying the POI is based on the daily schedule (The destination setting section 52 extracts one or a plurality of places that meet the objective recognized by the objective recognition section 51 and that satisfy the conditions set in the condition setting section, based on the data stored in the information storage section and/or data obtained from the data center through the communication section – See at least ¶32, 33 and 35).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of retrieving a daily schedule from an electronic calendar associated with the vehicle user and identifying the POI is based on the daily schedule, as taught by Suzuki, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba, Lopatenko and Suzuki fails to explicitly disclose retrieving a daily schedule from an electronic calendar associated with the vehicle user.
However, Ricci teaches retrieving a daily schedule from an electronic calendar associated with the vehicle user (The vehicle control system notes, from the electronic calendar of the driver, that the destination of the vehicle is a point of interest and the location thereof – See at least ¶638).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Suzuki and include the feature of retrieving a schedule from an electronic calendar associated with the vehicle user, as taught by Ricci, to ensure the system is informing the driver of desirable or needed points of interest.

Regarding claim 18, the combination of Hansen, Duleba and Lopatenko fails to explicitly disclose retrieving a daily schedule from an electronic calendar associated with the vehicle user and identifying the POI is based on the daily schedule.
However, Suzuki teaches:
retrieving a daily schedule associated with the vehicle user (System includes various conditions based on information about the driver such as the driver’s day schedule which are conditions set by the driver through an input section and are executed by the control section. The control section is an electronic control unit (ECU) that is a central part of the navigation system – See at least ¶32 and 33); and 
identifying the POI is based on the daily schedule (The destination setting section 52 extracts one or a plurality of places that meet the objective recognized by the objective recognition section and that satisfy the conditions set in the condition setting section, based on the data stored in the information storage section and/or data obtained from the data center through the communication section – See at least ¶32, 33 and 35).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Suzuki teaches a navigation system which retrieves the driver’s daily schedule and identifying the point of interest based on the daily schedule. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of retrieving a daily schedule from an electronic calendar associated with the vehicle user and identifying the POI is based on the daily schedule, as taught by Suzuki, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba, Lopatenko and Suzuki fails to explicitly disclose retrieving a daily schedule from an electronic calendar associated with the vehicle user.
However, Ricci teaches retrieving a daily schedule from an electronic calendar associated with the vehicle user (The vehicle control system notes, from the electronic calendar of the driver, that the destination of the vehicle is a point of interest and the location thereof – See at least ¶638).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Suzuki teaches a navigation system which retrieves the driver’s daily schedule and identifying the point of interest based on the daily schedule. Ricci teaches automatically providing point of interest information based on user interaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Suzuki and include the feature of retrieving a schedule from an electronic calendar associated with the vehicle user, as taught by Ricci, to ensure the system is informing the driver of desirable or needed points of interest.

11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1, as applied to claim 9 above, and further in view of Sheha et al., US 20030036848 A1, hereinafter referred to as Hansen, Duleba, Lopatenko and Sheha, respectively.
Regarding claim 10, the combination of Hansen, Duleba and Lopatenko fails to explicitly disclose the preferences includes a type of cuisine.
The `Best Categorical Rating Search` is based on the selection of a specific category or sub-category according to a user's set of preferences, such as searching for nearby Italian food – See at least ¶33).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a point of interest. Sheha teaches retrieving the driver’s historical and/or preferred information regarding a point of interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of wherein the preferences includes a type of cuisine, as taught by Sheha, to ensure the system is informing the driver of desirable or needed points of interest.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al., US 20170108348 A1, in view of Duleba, US 20170069000 A1, in view of Lopatenko et al., US 9057617 B1, as applied to claim 9 above, in view of Jackson et al., US 20150025799 A1, and further in view of Pham et al., US 20170331805 A1, hereinafter referred to as Hansen, Duleba, Lopatenko, Jackson, and Pham, respectively.
Regarding claim 11, the combination of Hansen, Duleba and Lopatenko fails to explicitly disclose historical data includes past visited restaurants, individuals who were present in a previous visit to the restaurant, and a total time spent at the restaurant.
However, Jackson teaches historical data includes past visited restaurants, and a total time spent at the restaurant (Based on the location histories, the latency analysis system identifies points-of-interest that users have visited. Based on the amount of elapsed time between the entry and exit, the latency analysis system determines how long the user device was inside the point-of-interest – See at least ¶20).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a POI. Jackson teaches historical data includes past visited restaurants, and a total time spent at the restaurant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba and Lopatenko and include the feature of historical data includes past visited restaurants, and a total time spent at the restaurant, as taught by Jackson, to ensure the system is informing the driver of desirable or needed points of interest.

The combination of Hansen, Duleba, Lopatenko and Jackson fails to explicitly disclose historical data includes individuals who were present in a previous visit to the restaurant.
The historical data includes which restaurants a user’s friends and contacts have visited previously – See at least ¶141).
Hansen discloses determining a wait time for each of a plurality of points of interest, identifying a point of interest based on a user request, and updating navigation directions of a vehicle based the identified point of interest. Duleba teaches a quality visit measure that is based at least in part on the number and/or frequency of repeat visits by one or more individuals to that physical location. Lopatenko teaches determining items for sale at a POI. Jackson teaches historical data includes past visited restaurants, and a total time spent at the restaurant. Pham teaches retrieving historical and/or preferred information regarding a point of interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hansen, Duleba, Lopatenko and Jackson and include the feature of wherein the historical data includes individuals who were present in a previous visit to the restaurant, as taught by Pham, to ensure the system is informing the driver of desirable or needed points of interest.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/M.M.K./Examiner, Art Unit 3662            


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662